Citation Nr: 1135723	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  03-34 722A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to the service-connected residuals of shell fragment wounds to the bilateral thighs.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to October 1945.  His awards and decorations include the Combat Infantryman Badge (CIB) and the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In March 2011 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has now been returned to the Board for further appellate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


FINDING OF FACT

1.  A degenerative low back disability was not present during service or within the first year after discharge from service.

2.  A degenerative low back disability is not etiologically related to service and was not caused or permanently worsened by service-connected disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service, nor can service connection be presumed, and the disability is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for a low back disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although full VCAA notice was not provided to the Veteran until after the initial adjudication of these claims Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  
The Board previously reviewed the record, determined that the VA examinations of record were inadequate, and remanded the case for the purpose of affording the Veteran an appropriate VA examination.  The Veteran was afforded VA examination in March 2011.  The Board has reviewed the examination report and finds the originating agency substantially complied with the requirements articulated in the Board's remand; see Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has also been afforded a hearing before the Board.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim on appeal.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after January 1, 1947, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is service-connected for residuals of shell fragment wound to the right thigh with partial right sciatic paralysis and for residuals of shell fragment wound to the left thigh with nerve damage; he also has service connection for the scars associated with those wounds.

Service treatment records (STRs) show the Veteran was wounded by shrapnel in both legs in December 1944.  There is no indication in STRs of any concurrent low back trauma.  The Certificate of Disability for Discharge, issued in October 1945, characterizes the Veteran's disability as incomplete paralysis of the right sciatic nerve secondary to perforating wound of the right thigh due to mortar fragments during combat in Germany in December 1944, manifested by and incapacitates because of weakness in dorsiflexion of the foot and hyperesthesias of the plantar surface of the foot and the posterior surface of the leg.  The certificate noted that maximal hospital benefit had been attained.

In December 1946 a VA physician prepared a Summary of Records on File listing the Veteran's documented medical problems related to service.  The report is silent in regard to a low back problem.

The Veteran had a VA-contracted physical examination by Dr. FA in January 1947.  The report of examination is silent in regard to any current complaints related to the lower back.

The file contains treatment notes dated in March 1947 issued by Drs. HAK and SJR.  Both physicians described treatment for the service-connected shrapnel wounds, but both reports are silent in regard to current complaints of low back pain.

Private chiropractic records show treatment in January 2001 for low back pain after shoveling snow.  The clinical impression was acute low back pain and lumbosacral dysfunction with spasm.

The Veteran filed the instant claim for service connection for a low back disability in August 2002, asserting that he had been having back problems ever since he was discharged from service in 1945.  He also specifically asserted that his low back condition was a result of the service-connected muscle and nerve damage to his thighs.  He subsequently reiterated in numerous Statements in Support of Claim that he had low back symptoms continually since service.

The Veteran had a VA examination in December 2002, performed by a physician who reviewed the claims file.  The Veteran asserted to the examiner that he had no history of back problems prior to service but had back problems since being wounded.  The examiner performed a clinical examination and noted observations in detail; X-rays showed no evidence of fracture or listhesis but showed mild-to-moderate degenerative changes.  The examiner's impression was degenerative changes as a cumulative process due to years of forces being transmitted to his lower back; it was unlikely that the injury in the military was the cause of the low back problem since there was no evidence of fracture or dislocation.  It is possible the in-service injury exacerbated the back problem slightly, given the Veteran's report of no back pain prior to service and continuous back pain since service.  It could not be definitely stated that it was the in-service explosion per se, but rather just the time and military experience that exacerbated the underlying predisposition to back problems.  However, the examiner did not believe the Veteran's military experience was the sole cause of his back problems.

The Veteran submitted a letter in April 2008 asserting the reason his back problems were not cited at the time of his discharge from service is that he never thought he would have back problems at that time; he was young and naïve and just wanted to go home.  

Treatment records from Greater Pittsburgh Orthopedic Associates dated in July through September 2009 show an impression of moderate spinal stenosis at L304 and severe spinal stenosis and spondylolisthesis at L4-5; additionally, magnetic resonance imaging (MRI) showed degenerative disc changes at all levels in the lumbar spine.  The records are silent in regard to the etiology of the disorder.

Similarly, a letter from Family Chiropractic Centers dated in October 2009 states the Veteran had been treated at that facility for low back pain on three occasions.  The diagnosis was sciatica, segmental dysfunction of the lumbar spine, segmental dysfunction of the pelvis and lumbar degenerative intervertebral disc.  The letter is silent in regard to the etiology of the low back disorder.

The Veteran subsequently had a VA examination of the spine in March 2011, again performed by a physician who reviewed the claims file.  The Veteran stated he initially did not have back pain after his wounding in service, but back pain slowly developed over the 60 years after discharge from service.   The examiner notes the Veteran's reported history and subjective symptoms in detail, as well as his clinical observations during examination.   The examiner indicated an awareness of the circumstances, immediate and post service treatment, and post service status of the Veteran's service-connected residuals of shrapnel wounds to the right and left legs.  The examiner diagnosed multilevel degenerative lumbar stenosis with bilateral lower extremity radiculopathy.  The examiner's assessment was that the Veteran had been injured in the line of serving our county, which may very well have injured his sciatic nerve, although the current weakness was due to his significant lumbar degenerative stenosis.  Based on review of the file and examination of the Veteran, the examiner stated an opinion that the Veteran's low back condition was not combat-related but definitively much more likely that simple age and wear-and-tear over 86 years of life had led to this change. In addition, it is more likely than not that the back condition is the result of normal aging and was not caused or permanently worsened by the service-connected residuals of shell fragment wounds to the left and right thighs.  

On review of the evidence above, the Board finds the Veteran has shown a current low back disability; i.e., multilevel degenerative lumbar stenosis.   Accordingly, the first element of service connection - medical evidence of a current disability - is met.  However, evidence of a present condition is generally not relevant to a claim for service connection, absent some competent linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case, there is no medical opinion showing a relationship between service and the claimed disability, and in fact the competent and uncontroverted medical opinion of record, in the form of two separate VA medical examinations, establishes that the claimed low back disability is not related to service or to his service-connected disabilities.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  In this case, the examiner in March 2011 reviewed the entire history, performed an adequate examination, and concluded that the Veteran's back disorder was not related to the combat injury to the legs nor was caused or permanently aggravated by the residuals of the leg injuries.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers and examiners.

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465, distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case the Board finds the Veteran's account of continuous back problems since the injury in service is not credible because it is inconsistent with objective medical evidence of record as well as the Veteran's own account during recent VA examination that the problem was not present initially but rather became manifest over many years.  Not only are STRs silent in regard to any complaints of back pain, but treatment records dating from 1946 and 1947 are similarly silent.  

The earliest documentation of back problems in this case dates from January 2001, more than 50 years after discharge from service.  The passage of many years between discharge from active service and the medical documentation of a claim disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Further, as there is no evidence of degenerative disease to any degree during the first year after discharge from service, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not for application.

The Board does not question the Veteran's sincerity in pursuing his claim.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case the medical opinions of record clearly show the Veteran's claimed low back disorder is not etiologically related to active service on either a direct or a secondary basis.

Based on the evidence and analysis above the Board finds the criteria for service connection are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a low back disability is denied.



______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


